           Case 1:18-cr-00791-AT Document 38 Filed 11/23/20 Page 1 of 1


                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                     DOC #: __________________
                                                              DATE FILED: _11/23/2020____

              -against-
                                                                            18 Cr. 791 (AT)
NAIM ISMAIL,
                                                                                ORDER
                             Defendant.
ANALISA TORRES, District Judge:

       The Court has reviewed the Government’s letter dated November 23, 2020. ECF No. 37. By
December 7, 2020, Defendant shall provide an update to the Court regarding the need for and
proposed length of any extensions of the deadline to inform the Court if he intends to file any
motions.

       SO ORDERED.

Dated: November 23, 2020
       New York, New York
